      Case: 1:21-cv-01048-DAP Doc #: 6 Filed: 06/15/21 1 of 2. PageID #: 139




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION AT CLEVELAND

MICHAEL F. ABFALL, individually and on             ) Case No. 1:21-CV-01048-DAP
behalf of all others similarly situated,           )
                                                   ) Honorable Dan Aaron Polster
                Plaintiff,                         )
                                                   )
          v.                                       )
                                                   )
PHH MORTGAGE CORPORATION,                          )
                                                   )
                Defendant.                         )

                PHH’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO COMPLAINT

          Defendant PHH Mortgage Corporation (“Defendant”), respectfully requests this Court

enter an order extending the time for it to respond to the Class Action Complaint (“Complaint”)

filed by Plaintiff Michael F. Abfall (Dkt. No. 1) to July 19, 2021 and, in support thereof, states as

follows:

          1.    Plaintiff filed the Complaint on May 19, 2021 and served PHH with a summons

and copy of the Complaint on May 27, 2021. (Dkt. Nos. 1 & 3.) By rule, Defendant’s response is

due June 17, 2021. See Fed. R. Civ. P. 12(a)(1)(A)(i).

          2.    Undersigned counsel was recently retained to represent PHH in this matter and

requires more time to investigate Plaintiff’s claims and prepare a response to the Complaint.

          3.    Defendant therefore seeks an extension of the deadline to respond to the

Complaint to July 19, 2021.

          4.    Counsel for Plaintiff has indicated they have no objection to the relief requested

herein.

          5.    This motion is made in the interests of judicial economy and not for the purposes

of delay. No party will be prejudiced by this extension.
      Case: 1:21-cv-01048-DAP Doc #: 6 Filed: 06/15/21 2 of 2. PageID #: 140




       WHEREFORE, Defendant PHH Mortgage Corporation respectfully requests entry of an

order extending its time to answer, move, or otherwise plead in response to the complaint up to

and including July 19, 2021, and granting such other and further relief as the Court finds just and

necessary.

DATED: June 15, 2021                         PHH MORTGAGE CORPORATION,

                                             By:     /s/ Douglas R. Sargent
                                                     One of its attorneys
Douglas R. Sargent (Ohio SBN 97486)
dsargent@lockelord.com
Locke Lord LLP
111 South Wacker Drive
Chicago, Illinois 60606
Phone: 312-443-0700

                                CERTIFICATE OF SERVICE

        I, Douglas R. Sargent, an attorney, certify that I caused the foregoing to be served upon
all persons and entities authorized and registered to receive such service through the Court’s
Case Management/Electronic Case Files (CM/ECF) system on June 15, 2021.

                                                            /s/ Douglas R. Sargent




                                                2
